ANDERSON, Presiding Judge.
This is an action for a declaratory judgment brought by Floyd E. Becker against St. Francois County, and M. J. Mount, Roy Presnell and Denny Smith, Judges of the County Court of St. Francois County.
The petition in substance alleged that an audit of plaintiff’s books and records made by the state auditor for the period beginning January 1, 1956 and ending December 31, 1961, showed that plaintiff had been overpaid by the County for preparing financial statements in the sum of $1,618.72, and for extending the tax books-of said County in the sum of $1,362.-22; and that said audit further showed an overpayment to plaintiff of $1,200.00 as salary for the year 1963, and an overpayment to him for extending the tax books for that period in the sum of $1,367.92.
It was further alleged that said audit was erroneous; that said amounts were correctly paid to plaintiff according to established procedures and as provided by statute; that there was therefore a dispute between plaintiff and the County Court in that said County Court was demanding that plaintiff reimburse the County for said alleged over-payments which plaintiff claimed were properly paid under the law; that said controversy was the result of conflicting interpretations of the statutes pertaining to County Clerk’s fees.
The prayer of the petition was that the Court determine that the above mentioned sums should be allowed plaintiff in accordance with the statutes and that the Court declare that plaintiff was not required to reimburse the County for the sums alleged to be overpayments in accordance with said auditor’s report.
Defendants filed an answer praying that the Court “order, adjudge, decree and determine and declare that the fees received by the County Clerk, as set out in the audit of the State Auditor from January 1, 1956, to December 31, 1961, and from January 1, 1962, to January 29, 1964, be disallowed plaintiff and that the Court declare that the plaintiff reimburse the County for his over payment in accordance with the auditor’s report * *
Thereafter, a trial was had on the issues raised by the pleadings and a judgment was rendered declaring that plaintiff was indebted to St. Francois County in the amount of $2,880.83. From this judgment, plaintiff has appealed.
It appears from the transcript that the County of St. Francois is a party to the record in said cause and that the judgment appealed from was in its favor. Therefore, this Court is without jurisdiction, Mo. Constitution, Art. V, Sec. 3 V.A.M.S.; New Madrid County v. Phillips, 125 Mo. 61, 28 S.W. 321; Cook v. St. Francois County, 349 Mo. 484, 162 S.W.2d 252.
The cause is transferred to the Supreme-Court of Missouri, the only Court having jurisdiction of the appeal.
RUDDY, J., and THEODORE Mc-MILLIAN, Special Judge, concur.
WOLFE, J., not sitting.